Mr. Justice Audrey
delivered the opinion of the court.
This is an appeal from an order of the District Court of Hnmacao denying a petition for a writ of mandamus directed to the Municipal Court of San Lorenzo.
The appellant alleged in his petition that he had been charged in the said municipal court with the crime of aggravated assault and battery; that at the trial of his case three witnesses for the prosecution testified; that when a certain witness was called, the marshal reported that the said witness and another had been summoned and appeared, but that they had since left; and that the appellant then moved for a dismissal of the prosecution on the ground of the insufficiency of the evidence, but the court denied his motion and ordered an adjournment of the trial to another day. On the eve ox that day the mandamus petition was filed.
The appellant has failed to cite ns to any provision of law mailing a dismissal compulsory in a case like the present one. We do not know of any such provision either. For that reason and, also, because a dismissal of the prosecution for insufficiency of the evidence involves the exercise of judicial discretion in the weighing of the evidence; because courts aré vested with discretionary power to order continuances, and because the- writ of mandamus does not lie to control judicial discretion, the order appealed from must be affirmed.